Citation Nr: 1221061	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  12-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1950 to September 1952, to include duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served as an artilleryman during the Korean War.  In a July 2011 rating decision, service connection was awarded for PTSD, and a 30 percent disability was established.  The Veteran posited a timely notice of disagreement with the assigned rating.  He contends, in essence, that the record is not complete as it stands and, most significantly, that the 30 percent rating currently in effect does not adequately contemplate the severity of his symptoms.  

A VA examination was afforded fairly recently, in May 2011, and the Veteran has not alleged a specific worsening of his condition since that time.  In the filing of his substantive appeal, however, the Veteran made note of the fact that he was to be evaluated by a VA psychologist in the near future.  The substantive appeal was received by VA in February 2012, and as of yet, the claims file does not contain any mental health clinical notes subsequent to this date.  The Veteran expressed that he was to have outpatient mental health treatment at the McAllen, Texas VA outpatient center, and he specifically requested that these records be obtained and considered in evaluating the severity of his condition.  

VA has a duty to secure any outstanding medical records held in its custody.  Accordingly, as the record is not yet complete, efforts must be made to contact the VA outpatient center in McAllen, Texas, and copies of all mental health treatment from that facility subsequent to February 2012 should be added to the claims file.  

Should the above-indicated records note a potential increase in severity of PTSD since the last VA examination of record, the RO should schedule the Veteran for an additional, comprehensive VA psychiatry examination addressing the severity of service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As noted, the Veteran has not specifically alleged a worsening, and as the medical evidence from 2011 is still quite recent, a VA examination should only be provided if, in the RO's judgment, a significant worsening is potentially suggested by the outstanding evidence.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA treatment records, to include copies of mental health records from the McAllen, Texas VA outpatient center, from February 2012 to the present, should be associated with the claims file.  Should these records be unavailable after all reasonable attempts have been made to obtain them, the record should be so reflected.  

2.  If, in the RO's judgment, the additional VA medical evidence indicates a potential worsening of the service-connected PTSD since the most recent VA examination of 2011, the Veteran should be scheduled for a comprehensive VA psychiatric examination addressing the current severity of his condition.  

3.  After any additional indicated development, re-adjudicate the issue on appeal.  Should the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



